Citation Nr: 0740608	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  95-28 902	)	DATE
	)
	)

On appeal from the
U. S. Department of Veterans Affairs (VA) Regional Office 
(RO)
 in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date prior to 3 September 
2002 for a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R).  

2.  Entitlement to an effective date prior to 21 March 2003 
for a rating in excess of 20% for fibromyalgia.

3.  Entitlement to an increased rating for cervical spine 
degenerative disc disease (DDD), currently evaluated as 10% 
disabling.

4.  Entitlement to an increased rating for lumbar spine DDD, 
currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Clarke C. Barnes, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, T. B., and J. J.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1989 to March 1992.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 2001 rating action that 
denied service connection for illnesses manifested by memory 
and concentration loss, fatigue, headaches, numbness in the 
hands and legs, and weight gain; service connection for an 
erectile dysfunction, fibromyalgia, a respiratory disorder, 
and right pes planus; a compensable rating for a 
spermatocele; and ratings in excess of 10% each for cervical 
and lumbar spine DDD.  By decision of January 2004, the Board 
denied service connection and increased ratings for the 
abovementioned disabilities, and the veteran appealed the 
denials to the U.S. Court of Appeals for Veterans Claims 
(Court).

By April 2005 Order, the Court vacated the January 2004 Board 
decision in its entirety and remanded the matters to the 
Board for compliance with instructions contained in an April 
2005 Joint Motion For Remand of the appellant and the VA 
Secretary.  

By decision of July 2005, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.  

By rating action of October 2005, the RO granted service 
connection for fibromyalgia and assigned an initial 10% 
rating therefor from March 2002; this constitutes a full 
grant of the benefit sought on appeal with respect to that 
issue.  By rating action of early March 2006, the RO granted 
an earlier effective date of March 1994 for the grant of 
service connection for fibromyalgia, and assigned a 20% 
rating from that date.  By rating action of late March 2006, 
the RO increased the rating for fibromyalgia to 40% from 21 
March 2003.  The veteran appeals the effective date of the 
40% rating, claiming an earlier effective date (EED).  

In a March 2006 written statement, the veteran's 
representative withdrew his appeal with respect to the claims 
for service connection for an erectile dysfunction and an 
illness manifested by memory and concentration loss.  In 
September and October 2006 written statements, the veteran 
and his representative withdrew his appeal with respect to 
the claims for service connection for illnesses manifested by 
fatigue, headaches, numbness in the hands and legs, and 
weight gain; service connection for a respiratory disorder 
and right pes planus; and a compensable rating for a 
spermatocele.  

This appeal also arises from an August 2006 rating action 
that granted a T/R from    3 September 2002; the veteran 
appeals the effective date, claiming an EED.

In September 2007, the veteran at the RO testified at 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C. 

The issues on appeal are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  The VA 
will notify the appellant when further action on his part is 
required.




REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.  

Appellate review discloses that the most recent September 
2005 VA orthopedic examination of the veteran's cervical and 
lumbar spine did not contain findings as to whether there was 
evidence of pain on motion, weakness, excess fatigability, 
and/or incoordination associated with the disabilities, and 
if so, how these impaired the veteran's neck and low back 
function during flare-ups and/or with repeated use.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Where the 
record does not adequately reveal the current state of a 
disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination 
that considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate 
medical evaluation frustrates judicial review.  Hicks v. 
Brown,  8 Vet. App. 417, 422 (1995).  Under the 
circumstances, the Board finds that this case must thus be 
remanded to the RO to obtain a new VA examination to resolve 
the increased rating issues on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claims.  See 38 C.F.R.  § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The record also reflects that outstanding VA medical records 
should be obtained prior to the new VA examination.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that the 
complete records of all treatment and evaluation of the 
veteran's neck and low back at the Peoria, Illinois VA 
Medical Center (VAMC) from 2006 to the present time should be 
obtained and associated with the claims folder.  The Board 
points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

Although the record contains some correspondence from the RO 
to the veteran addressing some VCAA notice and duty to assist 
provisions, the record does not include correspondence that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran has also not been 
notified of what kind of evidence is needed to establish 
entitlement to an increased rating, and to an EED for the 
grants of an increased rating and of a T/R.  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should also explain that he has 
a full  1-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the 1-year VCAA 
notice period).  The RO's letter should invite the veteran to 
submit all pertinent evidence in his possession, and ensure 
that he receives notice that meets the requirements of the 
Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as appropriate.  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in      38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the veteran and 
his representative a letter that informs 
him of what kind of evidence is needed to 
establish entitlement to an increased 
rating, and to an EED for the grants of 
an increased rating and of a T/R.  The 
letter should also request him to provide 
sufficient information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence that is not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of the Court's decision 
in Dingess/
Hartman, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
any claim within the 1-year period).   

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

3.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the veteran's neck and low 
back at the Peoria, Illinois VAMC from 
2006 to the present time.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

4.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the veteran to undergo VA 
examination of his cervical and lumbar 
spine by a physician.  The entire claims 
folder must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  

All appropriate tests and studies, 
including X-rays, should be accomplished, 
and all clinical findings should be 
reported in detail, including (a) range 
of motion studies of the neck and low 
back expressed in degrees; (b) whether 
there is muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis; (c) where there is unfavorable 
ankylosis of the cervical spine, the 
entire thoracolumbar spine, or the entire 
spine; (d) the degree of bowel or bladder 
impairment, if any; and (e) all 
orthopedic and neurologic signs and 
symptoms resulting from the cervical and 
lumbar spine DDD that are present 
constantly, or nearly so.  

The physician should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the neck and low back.  
If pain on motion is observed, he should 
indicate the point at which pain begins.  
He should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the neck and low back 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion. 
  
The doctor should assess the frequency 
and duration of attacks of the cervical 
and lumbar spine DDD, and render an 
opinion for the record as to whether the 
neck and low back disabilities have been 
manifested by incapacitating episodes 
having a total duration of at least (a) 1 
week but less than 2 weeks during any        
12-month period; (b) 2 weeks but less 
than 4 weeks during any 12-month period; 
(c) 4 weeks but less than   6 weeks 
during any 12-month period; or (d) 6 
weeks or more during any 12-month period.  
(The examiner should note that an 
"incapacitating episode" is defined for 
VA rating purposes as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest and 
treatment prescribed by a physician.)  

The physician should also render an 
opinion for the record as to whether the 
veteran's cervical and lumbar spine DDD 
may best be characterized as (a) mild;       
(b) moderate, with recurring attacks; (c) 
severe, with recurring attacks, with 
intermittent relief; or                
(d) pronounced, with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, an absent ankle jerk, or 
other neurological findings appropriate 
to the site of the diseased disc, with 
little intermittent relief.    

The doctor should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
and opinions reached, in a printed 
(typewritten) report.  

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
8.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords him the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.                      
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

